—Appeal from a judgment of the County Court of Saratoga County (Williams, J.), rendered September 15, 1993, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Having failed to move to withdraw his plea or vacate his judgment of conviction, we conclude that defendant has not preserved for appeal his challenge to the sufficiency of the plea allocution. In any event, our examination of the record reveals that defendant’s plea of guilty was knowingly, voluntar*950ily and intelligently made. Moreover, we reject defendant’s assertion that his sentence of 3 to 6 years in prison was harsh and excessive. The sentence was within the statutory guidelines and we find no reason to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.